MEMORANDUM*
In this diversity action, Xebec LLC, appeals the district court’s denial of its motion for a preliminary injunction. We affirm. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
Our review of a district court’s order granting or denying a preliminary injunction is quite limited: we will only reverse when the district court abused its discretion or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. Prudential Real Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 874 (9th Cir.2000). After a careful review of the briefs and the limited record before us, we conclude that the district court did not rely upon an erroneous legal premise or on clearly erroneous facts. In addition to the factors cited by the district court, we are mindful that the predicate Chevron transaction has not yet closed and an early trial date has been set.
Our affirmation of the denial of preliminary injunctive relief is not, and should not be construed as, an expression of our opinion on the ultimate merits of the action.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.